DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, new dimensional limitations including the ‘upper arm’ but there is no antecedent basis.  It appears this could be a typographical error.  The examiner is examining this claim’s new dimensions to apply to the ‘forearm’ as the ‘forearm’ appears to be the proper antecedent.
Claims 7 and 17 contain the trademark/trade name KEVLAR®.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-5, 8-15, and 18-20 is/are rejected under 35 U.S.C. 102a(1) as being anticipated by US 2004/0148680 (Lehman).
Claims 1-5, 8-15, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2004/0148680 (Lehman).
Regarding claim 1, ‘680 discloses: A welding sleeve (fig.2) does provide a sleeve  capable of use during welding that is capable of providing recited intended use ‘for comprising (claims in ‘comprising’ format are ‘open’ and do not exclude structures that are not claimed; the claimed structural limitations are the same so any claimed functional limitations are presumed to be inherent as per MPEP 2112; also the structure disclosed does allow “free movement” of the arm as the device is disclosed as a protective member used while being used for welding which does require arm movement) a wrap (21, fig. 2) and fastener (’680 discloses in par. 22, Brief Summary, with respect to the sleeve, “The protective surfaces are preferably secured to the side of the glove, wherein a zipper and/or VELCRO® seal can be used for attachment purposes… Since the protective surfaces are only fixed on the back or sides of the glove, wearing comfort is not significantly impaired in any way”) wherein the wrap is worn by a user over his forearm (wrap 21 is disclosed as worn on the lower or forearm) and the fastener (unnumbered hook and loop seal is disclosed as keeping the wrap secured to the lower/forearm) keeps the wrap secured to the forearm.
Regarding claim 11, citation above to similar claim 1 discloses a sleeve/wrap 21 and fastener (unnumbered), that can provide claimed intended use during welding, attachment and protection of a user’s upper arm from hot metal and embers while welding while allowing the majority of the user’s arm to be ‘unencumbered from free movement when the VELCRO® attachment to the side and back of the gloves is unattached to the wrap 21 it can fit on the upper arm.  The arm covered by the wrap is cited by ‘680 as used during various working conditions therefore the protected arm is 
Regarding claim 2 and 12, ‘680 discloses: the wrap (21) is chosen from fabric (100, protective textile material; par. 36 and fig. 3, detailed description).
Regarding claim 3 and 13, ‘680 discloses: the fastener is chosen from VELCRO® as in citation directly above.
	Regarding claim 4 and 14, ‘680 discloses: the wrap (21, ) is two plies (‘680 states, “The article of clothing can be fabricated out of multi-layer material, wherein a flame-resistant outer fireproof material 10, a moisture barrier (not shown in the drawing) and thermally insulating lining (also not shown) can be sequentially provided, then followed by the cut-resistant insert comprised of a cut-resistant protective material 11, in which a layer consisting of lining threads and loops that blocks the tool in the event of contact is arranged over a base textile material on the machine side, i.e., directed toward the outer fireproofing fabric, to protect against injuries caused by power tools or power equipment such as chainsaws or circular saws. An inner lining (also not shown) can then be provided on the inside to enhance wearing comfort (par. 38, detailed description).”.
	Regarding claim 5 and 15 to the claimed insert, ‘680 discloses in citation directly above a “cut resistant insert 11”.
	Regarding claim 8 and 18, ‘680 discloses, “It is advantageous that the sleeve 21 have at least one fixing means with which the sleeve 21 can be adjusted to the contour of the lower arm in the area of the first protective surface 22 (not explicitly shown in the 
	Regarding claim 9 and 19, ‘680 discloses clearly in fig. 2 multiple ‘beveled’ corners of the wrap 21.
	Regarding claim 10 and 20, claimed ‘artwork’ present does not have any functional relationship and therefore has no patentable weight.  The MPEP is clear: “To be given patentable weight, the printed matter and associated product must be in a functional relationship. A functional relationship can be found where the printed matter performs some function with respect to the product to which it is associated. See Lowry, 32 F.3d at 1584, 32 USPQ2d at 1035 (citing Gulack, 703 F.2d at 1386, 217 USPQ at 404).
	The only limitations not explicitly disclosed by citations above are newly added verbatim dimensional range limitations now in claims 1 to the forearm and 11 to the upper arm.
	With respect to mere dimensional changes the MPEP is clear:
	Changes in Size/Proportion
In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package "of appreciable size and weight requiring handling by a lift truck" where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) ("mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled." 531 F.2d at 1053, 189 USPQ at 148.).
Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
	Instantly no unexpected results are achieved by claimed dimensional changes.  It would wholly be expected by one of ordinary skill in the art that variations in size of an arm protective wrap would vary the amount of area protected.  In that respect the claimed mere changes in size/proportion are not patentably distinct limitations and therefore establish a clear prima facie case of obviousness that one of ordinary skill in the art at the time of filing the invention would have had within his/her level of ordinary skill the knowledge and ability to vary the amount of desired protection by varying the size of the protective wrap.
	Further, ‘680 explicitly teaches, “To achieve the widest possible range of application for the glove according to the invention, the latter can of course also be designed as a three-fingered glove or a mitten in varying overall lengths (par. 35, detailed description).”  This explicit teaching from ‘680 shows the prior art clearly recognizes that variations in length are a common and obvious variable dimensions that can be varied to provide desired coverage and fit as desired for an end use application.
	Finally, human arms are near infinite is size and shape, claimed range dimensions of coverage would be the same or at the very least close for at least one human arm.  The MPEP 2144.05 is clear on claimed ranges: a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 
	It would have been obvious to one of ordinary skill in the art before the filing of the invention to modify the dimensional ranges of an arm protective device so as to result in variation in the amount of desired amount of coverage/protection and to achieve the desired fit of the device on a human arm which we know is near infinite is size variation.

Claims 6 and 7, which are verbatim to claims 16 and 17, respectively is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘680 in view of US 2007/0204373 (Loyens et al.).
‘680 as cited above teaches all of claimed limitations of claims 1-5, 8-15, and 18-20.
‘680 does not teach instantly claimed materials for making the cut resistant insert used in the device of ‘680.
However, ‘373 does teach protective arm sleeve and does explicitly state, “protective material such as a high performance, high tensile strength fabric, for example Nylon, an aramid material such as Kevlar, Spectra, Twaron, Dyneema or other similar materials that are relatively resistant to cutting by sharp objects (par. 40 Detailed description).”
This citation explicitly taken from ‘373 teaches KEVLAR® and SPECTRA® (ultra high molecular weight polyethylene) as two commonly known and used materials in the 
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to modify the cut resistant insert already taught by ‘680 to modify the cut resistant insert to utilize known KEVLAR® and/or ultra high molecular weight polyethylene so as to provide added known cut resistance from the KEVLAR® and/or ultra high molecular weight polyethylene to the protective arm sleeve.
Response to Arguments
Applicant's arguments filed 10/15/2021 have been fully considered but they are not persuasive.
112 rejections to trademarks remain in claims that recite “KEVLAR®”.
Remarks regarding the glove portion of the Lehman reference are irrelevant.  The claims are in open or “comprising” format.  
The wrap of Lehman is not required to be attached to the glove.  The attachment of the glove is only required when forming the full garment of Lehman.  The disclosed wrap portion of Lehman is capable of being placed anywhere on a user’s arm.  Assertions otherwise are incorrect.  Recitations from Lehman used by examiner are to the wrap portion disclosed by Lehman.  
The rejection remains and is considered proper.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H MUROMOTO JR whose telephone number is (571)272-4991. The examiner can normally be reached M-Th 730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT H MUROMOTO JR/Primary Examiner, Art Unit 3732